MEMORANDUM OPINION

PER CURIAM
In this original proceeding, Relator Tracey Murphy seeks a temporary' injunction, and ultimately a permanent injunction, against the real parties in interest, Sherri L. Milligan, John Becraft, Vickie Barrow, Warden Calhoun- Stuart, ánd Todd Harris.1 He contends that the injunctions are nec*656essary to prevent the destruction of certain legal and religious materials that have been confiscated. We dismiss the petition.
The purpose of a writ of injunction issued by an appellate court is to enforce or protect that court’s jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex.1989) (orig.proceeding); In re Sheshtawy, 161 S.W.3d 1, 1 (Tex.App.-Houston [14th Dist.] 2003, orig. proceeding); see Tex. Gov’t Code Ann. § 22.221(a) (West 2004). Thus, our use of a writ of injunction' is limited to cases in which we have actual jurisdiction of a pending proceeding. In re Wyatt, 110 S.W.3d 511, 511 (Tex.App.-Waco 2003, orig. proceeding). Relator has no' other proceeding pending in this court.2 Therefore, we have no authority to issue an injunction in this proceeding. See In re Nguyen, 155 S.W.3d 191, 194 (Tex.App.-Tyler 2003, orig. proceeding). Accordingly, we dismiss Relator’s petition for writ of injunction.

. The real parties in interest are employees of the Texas. Department of Criminal Justice. The respondent is the Honorable Bascom W. Bentley, III, Judge of the 369th Judicial District Court, Anderson County, Texas.


. In a separate opinion issued today, we have dismissed Relator’s appeal in our cause number 12-16-00064-CV, styled Murphy v. Milli-gan, as frivolous.